DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on May 12, 2022 in which claims 1-3 are pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-3 have been considered but are not persuasive.
Applicant argues that Kim Hong Seok et al. does not disclose performing an action  that changes a window status of the vehicle dictated by the control policy to adjust the internal air-quality of the vehicle.
The examiner disagrees. Kim Hong Seok et al. discloses performing an action  that changes a window status of the vehicle (see at least page 39 4th paragraph wherein the controller performs the action of automatically opening or closing the window) dictated by the control policy to adjust the internal air-quality of the vehicle (see at least page 39 4th paragraph wherein status of the window is detected when the vehicle enter the tunnel, as a result the controller closes the window to adjust the internal air-quality of the vehicle).



Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claim 1-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,525,791.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims have already been encompassed by that of the patent. The difference between claims of the application and claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific. Thus, the invention of claims of the patent is in effect a “species” of the “generic” invention of claims of the application. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman 29 USPQ 2D (Fed.Cir.1993). Since claims of the application are anticipated by claims of the patent, they are not patentably distinct.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim Hong Seok et al. (KR 20170007003 A).
In regard to claim 1, Kim Hong Seok et al. discloses  a computer-implemented method, in a data processing system comprising a processor and a memory coupled to the processor, for controlling an internal air-quality of a vehicle, the method comprising:
configuring a control policy that controls the internal air-quality of the vehicle (see at least  page 39 paragraph 4,wherein a controller control the internal air-quality of the vehicle by opening or closing the window); and
performing an action  that changes a window status of the vehicle (see at least page 39 4th paragraph wherein the controller performs the action of automatically opening or closing the window) dictated by the control policy to adjust the internal air-quality of the vehicle (see at least page 39 4th paragraph wherein status of the window is detected when the vehicle enter the tunnel, as a result the controller close the window to adjust the internal air-quality of the vehicle).

As to claims 2-3, they recite substantially the same limitations as claim 1   As such, claims 2 and 3 are rejected for substantially the same reasons given for claim 1 above and are incorporated herein.

Conclusion
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661